OFFICE   OF THE ATTORNEY     GENERAL    OF TEXAS
                         AUSTIN




qonorable Roy L.
County Attorney
Runnels County
Rallingsr, Texas




                                      8,    1940,   submit-
                                       above captioned.
                                stter from the Deputy
                                  anies your request,
                                re of the inquiry. That

                         fund8 which may be ex-
                  -labor are lfmited hy law to
                   onth, and as the State aver-
                  ojecte approximates this figure
                  which garments will be avail-
                 destitute and the extent to
                 ent may be given to women in
              ma will depend upon the cooperation
    of sponsors of sewing projects, ainae the
    responsibility of supplying the additional
    textilga will rest with them.
         *Sponsors may purchase these textiles
     Honorable Roy L. Hill, Rage 2



         locally or they may secure them through the
         Rrouurement Division of the Treasury Depart-
         ment by sending the funds to the State Die-
         buralng mice.    Details of prooeedure for
         purohaae through the Procurement Division
         will be sent to the Distriot Managers by the
         Din$slon of Frofessional and Service Fro-
         jects within the next few days."
               Your Inquiry is ruled by our Opinion No. O-1972,
     which answered eaoh ob the following questions in the
     negative:
               vQuestlon,No. one
               "Ras the Ccmmisaionere~ Court authority
          to purchase or rent sewing machines for use'
          In the WA sewlng room projeot?
              *Question No. two
,-            VIaa the Commis-sionere'Uourt authcrlty
         to purohase groceries or other eupplles to be
         used ror demonstration purposes in connection
         with the WPA housekeeping aid project?
               "Question No. three
               *Has the Commissioners' Court authority to f'urn-
          ish typewriters and a:.dingmachines or to re-
          pair and maintain such machinae used in State
          or Federal reli,efagsnciee? Aleo in this con-
          nection, does the Court have the authority to
          furnish to such agencies office supplies, suoh
          as paper, typewriter ribbons, desks, chairs,
          etc?
               vQucstion No. four
               Was the Commissioners Court authcrity
          to employ alerioal help ror the Texas and
          federal relief agencies nominated as searetar$es,
          stenographers, bookkeepere, etc.?
               "Question No. five
               What authority, If'any, has the Co!mni8edon-
          ers' Court to participate with county funds in
          the oonstruotion of a building to house Federal
Honorable Roy L. Hill, Page 3



     and State relief agencies?
          "Question No. six
          -A local aharltabld organization operat-
     ing under the name of Mothers* Health Center
     has for its purpose education-and the dls-
     semination of contraceptive methods and sup-
     pliesto the Indigent mothers of this locality.
     Flasthe Commissioners1 Court authority to par-
     ticipate with County funds in the carrying on
     of the sork of this organ zation?*
                                 b   CV~?f.
           While that opinion does not decide the ex-
press question you propound, yet those actually decided
necessarily deoide the present Inquiry in prinolple.
          The opinion was based upon a oonstruction.
or Article 3372e, Vernon!s Civil Annotated Statutes,
in the light of the well-recognized rule that the
County Commiesioners~ Court pO6fieSSSA only such powers
a8 are conferred upon it b law. The Article immedia-
tely above referred to conB era oertain specific
powers with respect to projecta, such as that being
ccnaidered, but It does not incl.udethe item~or pur-
pose embraced in your inquiry and, therefore, by a
familiar rule of construction the pcwer may not be en-
larged by Implication.
          Your question, therefore, should be answered
in the negative in line with your etatemsnt that you
had so advised the Ocunty Judge yourself.

                                     Very:,truly yours
                            ATTORNEY GENEPAL OF TEXAS

                            BY
                                              ‘%oie Spew
OS-MR                                            Aselstant
APPROVED MAY 10, 1940
                                        Approved
/e/ Gerald C. Mann                      Opinion Committee
ATTORNEY GEN3PAL OF TEXAS               By B.W.B., Chairman